                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 19-12-GF-BMM

                         Plaintiff,

           vs.                               ORDER

 RYAN JOHN GARDIPEE,

                         Defendant.



      Upon unopposed motion of the United States and for good cause shown, IT

IS ORDERED that the defendant’s Motion to Dismiss (Doc. 29) is DENIED AS

MOOT subject to renewal if the defendant withdraws his motion to change plea, or

the plea agreement is not accepted by the Court at the change of plea hearing on

July 31, 2019. IT IS FURTHER ORDERED that all pretrial deadlines are

VACATED pending the change of plea hearing on July 31, 2019.

      DATED this 8th day of July, 2019.




                                         1
